DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2018/0300526) in view of Kao et al. (2011/0199336).

Regarding claim 1, Cho teaches a fingerprint identification display comprising: a display panel (120; Fig 3A); and a processor (140+150; Fig 3A), wherein the display panel includes a plurality of pixels arranged in a form of a two-dimensional matrix (121a; Fig 1; Fig 2), wherein a pixel (125; Fig 3A) from the plurality of pixels comprises: at least one subpixel which emits light based on a first signal received from the processor (para [0087] When a user touch event related to biometric authentication occurs on the first area 127b, the processor 140 and/or 150 may control light emission (= claimed first signal) of the display 120); and optical sensors (131; Fig 3A; para [0062] The biometric sensor (at least one of 131a to 131c) (or an image sensor)) which receive the light emitted from the subpixel and is reflected from a fingerprint and generates a second signal (para [0062] The biometric sensor (at least one of 131a to 131c) (or an image sensor) irradiates the light by the driving of the display 120 to a body (e.g., a finger) of the user that contacts the biometric information sensing area (or an interface area which the display 120 outputs), and may acquire biometric information (e.g., a fingerprint image or a video) (= claimed second signal) of the user by detecting light reflected from the body.), and wherein the processor identifies the fingerprint of a user based on the second signal received from the pixel (para [0073] the second processor 150 may process sensing information (e.g., biometric information, touch input information, or illumination information) acquired by the sensor module 130. Para [0082] In this way, in an operation of emitting light at a high brightness by the first area 127a, the biometric sensor (at least one of 131a to 131c) may acquire a signal corresponding to the body of the user, which contacts the first area 127a (or the biometric information sensing area). The biometric sensor (at least one of 131a to 131c) may generate biometric information (e.g., a fingerprint image or a video) based on at least a part of the acquired signal, and may perform user authentication based on the biometric information.).

Cho fails to teach, the processor drives, when a touch to the display panel is not detected, at least some optical sensors among the optical sensors, drives, when it is determined that a user has touched the display panel, all optical sensors arranged in a touch area among the optical sensors; as claimed.
Kao teaches an optical touch device comprising: a processor (130; Fig 7); wherein the processor drives, when a touch to the display panel is not detected, at least some optical sensors among the optical sensors (Fig 5, step 510; para [0041] Referring to FIG. 5 together, when the optical touch device 100 is in the sleep mode, the light-emitting element 120a of the light-emitting elements 120 that present the sleep mode is enabled (Step 510), such that the light-emitting element 120a emits light onto the touch area 102 (Step 520). In addition, the image sensor 110a of the image sensors 110 that present the sleep mode is enabled (Step 510), such that the image sensor 110a detects the indication object 300 on the touch area 102 according to the light emitted by the corresponding light-emitting element 120a (Step 520), so as to determine whether an indication object 300 exists on the touch area 102. Herein, the light-emitting element 120a and the image sensor 110a corresponding to each other may operate synchronously, that is, be enabled at the same time), drives, when it is determined that a user has touched the display panel, all optical sensors arranged in a touch area among the optical sensors (Fig 5, step 530+532. Para [0042] When the image sensor 110a detects that the indication object 300 exists on the touch area 102, the image sensor 110a sends a signal to notify the processing unit 130 (Step 530), such that the processing unit 130 responds to the signal and wakes up the entire optical touch device, such as, the image sensor 110 that still presents the sleep mode, the light-emitting elements 120, and other components (Step 532).).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cho with different modes in which optical sensors are activated/controlled as taught by Kao, because this will reduce the current consumption when the optical device is in the sleep mode, thus providing power saving feature.

Claim(s) 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2018/0300526) in view of Kao et al. (2011/0199336) as applied to claim 1 above, and further in view of Seo et al. (2020/0210004).

Regarding claim 2, Cho teaches the fingerprint identification display of claim 1, wherein the processor determines a touch region on the display panel based on information on a position touched on the display panel by the user (para [0071] The touch sensor 133 may detect a signal for a user input applied onto the cover glass 1 (see FIG. 2) and may output an electrical signal. In this regard, the touch sensor 133 may include at least one electrode layer and a control circuit. The control circuit may calculate a location (= a position touched), an occurrence time, or a duration of a user input by detecting a change (e.g., a change of voltage) of a physical quantity by a physical contact or a change (e.g., a change of capacitance) of a physical quantity by induction of charges generated on the electrode layer. In various embodiments, the touch sensor 133 may be included as an element of the display 120, and a function of the control circuit may be performed by another element (e.g., the processor 140 and/or 150) of the electronic device 100.).
Cho and Kao fails to teach transmits the first signal to one or more pixels included in the touch region; as claimed.
Seo teaches a fingerprint identification display comprising: a display panel (210; Fig 2); a processor (220; Fig 2); wherein the processor determines a touch region on the display panel based on information on a position touched on the display panel by the user (para [0063] The touch sensor module 251 may detect a touch input or a hovering input for a specific position by measuring a change in a signal (e.g., voltage, quantity of light, resistance, or charge amount) for the specific position of the display 210 and provide information (e.g., position, area, pressure, or time) about the detected touch input or hovering input to the processor 220), and transmits the first signal to one or more pixels included in the touch region (para [0077] According to an embodiment, when the intensity of the touch input corresponding to the touch input of the external object which is generated in at least some area (e.g., biometric information recognition area) of the display 210 received from the pressure sensor module 253 for biometric information authentication satisfies a designated condition, the processor 220 may control the display driving circuit 230 to output light using at least some pixels corresponding to at least some area (e.g., biometric information recognition area) among a plurality of pixels included in the display 210, and may control the biometric sensor module 255 to acquire biometric information of the external object using the light.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Cho and Kao with the teachings of Seo, because such method of controlling timing on detecting touch and activating pixels for capturing fingerprint will result in increased fingerprint recognition rate, thus improving device performance.

Regarding claim 3, Cho teaches the fingerprint identification display of claim 2, wherein first signal is generated by the processor based on sensing mode image data stored in advance in a memory (para [0066] The memory 110 may store a command, information, or data related to performance of functions of the elements. For example, in relation to acquisition of biometric information (e.g., fingerprint information) of the user, the memory 110 may store information (e.g., coordinate information) of an interface (e.g., an interface functioning as a guide for an input area of the body of the user) output by the display 120. In an embodiment, the memory 110 may include a security area that may be accessed based in a specific signal or route, and the biometric information of the user input to the interface may be stored at least a portion of the security area. para [0087] Referring to FIG. 4B, the processor 140 and/or 150 may realize high-bright light emission and/or prevention of deterioration of the first area 127b by controlling at least one pixel (hereinafter, referred to as a first pixel) corresponding to the first area 127b by using another display attribute (e.g., a light emission time). For example, the processor 140 and/or 150 may control a light emission initiation time of the first pixel.).

Regarding claim 5, Cho teaches the fingerprint identification display wherein the fingerprint identification display further comprises a touch panel (852; Fig 8).
Cho and Kao fails to teach which transmits the information on the position touched on the display panel by the user to the processor; as claimed.
Seo teaches the fingerprint identification display wherein the fingerprint identification display further comprises a touch panel (para [0106]) which transmits the information on the position touched on the display panel by the user to the processor (para [0063] The touch sensor module 251 may detect a touch input or a hovering input for a specific position by measuring a change in a signal (e.g., voltage, quantity of light, resistance, or charge amount) for the specific position of the display 210 and provide information (e.g., position, area, pressure, or time) about the detected touch input or hovering input to the processor 220.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Cho and Kao with the teachings of Seo, because such method of controlling timing on detecting touch and activating pixels for capturing fingerprint will result in increased fingerprint recognition rate, thus improving device performance.

Regarding claim 6, Cho teaches the fingerprint identification display as explained for claim 2 above.
Cho and Kao fails to teach wherein the processor determines whether the user has touched the pixel by comparing the second signal with a reference data, and wherein, when it is determined that the user has touched the pixel, the processor obtains the information on the position touched by the user based on the position of the pixel on the display panel; as claimed.
Seo teaches the fingerprint identification display, wherein the processor determines whether the user has touched the pixel by comparing the second signal with a reference data (para [0063] The touch sensor module 251 may detect a touch input or a hovering input for a specific position by measuring a change in a signal (e.g., voltage, quantity of light, resistance, or charge amount) for the specific position of the display 210 and provide information (e.g., position, area, pressure, or time) about the detected touch input or hovering input to the processor 220.), and wherein, when it is determined that the user has touched the pixel, the processor obtains the information on the position touched by the user based on the position of the pixel on the display panel (para [0078] when the intensity of the touch input corresponding to the touch input of an external object satisfies a designated condition, the processor 220 may transmit to the display driving circuit 230 at least one of an instruction for turning on at least some pixels corresponding to the at least some area among the plurality of pixels included in the display 210, or an instruction for instructing to acquire biometric information (e.g., fingerprint image) of the external object in at least some area (e.g., biometric information recognition area) of the display 210 to the biometric sensor module 255. Para [0083] - para [0085]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Cho and Kao with the teachings of Seo, because such method of controlling timing on detecting touch and activating pixels for capturing fingerprint will result in increased fingerprint recognition rate, thus improving device performance.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2018/0300526) in view of Kao et al. (2011/0199336) as applied to claim 1 above, and further in view of Seo et al. (2020/0210004) as applied to claim 3 above, and further in view of Peng (2019/0102594).

Regarding claim 4, Cho, Kao and Seo teaches the fingerprint identification display as explained for claim 3 above.
Cho, Kao and Seo fails to teach wherein the sensing mode image data has one of a red pattern, a blue pattern, a green pattern, or a white pattern; as claimed.
Pend teaches a fingerprint acquisition device comprising wherein sensing mode image data has one of a red pattern, a blue pattern, a green pattern, or a white pattern (para [0057] Therefore, in response to the pixel of the OLED display screen corresponding to the fingerprint acquisition region being used as the light source of the fingerprint sensor, the light emission of the blue pixel or the proportion of the blue pixel in the highlighted mode may be minimized. That is, in response to the pixel of the OLED display screen corresponding to the fingerprint acquisition region being used as the light source of the fingerprint sensor, the fingerprint acquisition region may display the green-series light, or the green-series pattern.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Cho, Kao and Seo with the teachings of Peng, because with such method not only the desired light for realizing the fingerprint acquisition may be provided, but also the occurrence of the burn in in the fingerprint acquisition region may be resolved.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2018/0300526) in view of Kao et al. (2011/0199336) as applied to claim 1 above, and further in view of Seo et al. (2020/0210004) as applied to claim 3 above, and further in view of Lee et al. (2017/0323141).

Regarding claim 8, Cho teaches the fingerprint identification display of claim 3, wherein the processor controls the optical sensor to operate within the touch region during multiple frame times (para [0062] The biometric sensor (at least one of 131a to 131c) (or an image sensor) irradiates the light by the driving of the display 120 to a body (e.g., a finger) of the user that contacts the biometric information sensing area (or an interface area which the display 120 outputs), and may acquire biometric information (e.g., a fingerprint image or a video) of the user by detecting light reflected from the body.), and identifies the fingerprint based on the second signal received from the optical sensor and fingerprint data received from the memory (para [0159] In operation 525, the processor 140 and/or 150 may perform authentication by comparing the acquired biometric signal (i.e., the biometric information) with pre-stored biometric information, such as a fingerprint template stored previously, to calculate a matching rate.).

Cho fails to teach when it is determined that the user has touched the display panel, controls all the optical sensing arranged in the touch area; generates a digital signal by performing an analog-digital conversion of the second signal received from all the optical sensors arranged in the touch area; as claimed.

Kao teaches the optical touch device, wherein the processor, when it is determined that the user has touched the display panel, controls all the optical sensing arranged in the touch area to operate during multiple frame times (para [0042] When the image sensor 110a detects that the indication object 300 exists on the touch area 102, the image sensor 110a sends a signal to notify the processing unit 130 (Step 530), such that the processing unit 130 responds to the signal and wakes up the entire optical touch device, such as, the image sensor 110 that still presents the sleep mode, the light-emitting elements 120, and other components (Step 532). When the optical touch device 100 is in the sleep mode, the signal sent by the image sensor 110a may exclude coordinate information of the indication object 300. para [0044] Referring to FIG. 6, in Step 510, the image sensor 110a may be enabled periodically (Step 512), such that the image sensor 110a detects the indication object 300 with a first frequency (Step 520). The first frequency is lower than a detection frequency when the image sensor 110a is in the normal operation mode. For example, when the optical touch device 100 is in the normal operation mode, the detection frequency of the image sensor may be 240 frames per second; and when the optical touch device is in the sleep mode, the first frequency is much lower than 240 frames per second, for example, the image sensor detects one or two frames every second.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Cho with different modes in which optical sensors are activated/controlled as taught by Kao, because this will reduce the current consumption when the optical device is in the sleep mode, thus providing power saving feature.

Cho, Kao and Seo fails to teach generates a digital signal by performing an analog-digital conversion of the second signal received from all the optical sensors; as claimed.
Lee teaches an fingerprint identification device comprising: generates a digital signal by performing an analog-digital conversion of second signal received from the optical sensor (para [0017] Herein, the controller may be configured to detect a first biometric image by controlling the flexible surface light source and identify a user by comparing the detected first biometric image to a second biometric image previously saved to a memory. para [0124] The sensing timing determines whether the receiver 1109 can obtain a biometric image with predetermined frames per second. An analogue-digital converter (ADC) provided to an ROIC (readout IC) 1121 generates unprocessed data by digitalizing the user's scanned vein image. The generated unprocessed data is transmitted to an image processing unit 1113.), and identifies the fingerprint based on the digital signal and fingerprint data received from the memory (para [0124] The image processing unit 1113 generates processed data through a data post-processing such as image quality enhancement, image processing and the like and then transmits the processed data to a biometric authentication processing unit 1115. The biometric authentication processing unit 1115 saves the processed data to a memory (not shown) or performs a user authentication function by comparing the processed data to a stored biometric image.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Cho and Seo with the teachings of Lee, because this will provide benefit of the device that can be downsized and the user authentication can be performed quickly and conveniently.

Claims 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2020/0210004), in view of Kao et al. (2011/0199336), Cho et al. (2018/0300526) and Lee et al. (2017/0323141).

Regarding claim 9, Seo teaches a driving method of a fingerprint identification display, the driving method comprising: obtaining a fingerprint identification request signal (para [0073] ] According to an embodiment, when the instruction for acquiring biometric information of an external object is received from the processor 220 for biometric information authentication); determining a touch region on a display panel based on information on a position touched by a user (para [0063] The touch sensor module 251 may detect a touch input or a hovering input for a specific position by measuring a change in a signal (e.g., voltage, quantity of light, resistance, or charge amount) for the specific position of the display 210 and provide information (e.g., position, area, pressure, or time) about the detected touch input or hovering input to the processor 220. para [0077] According to an embodiment, when the intensity of the touch input corresponding to the touch input of the external object which is generated in at least some area (e.g., biometric information recognition area) of the display 210 received from the pressure sensor module 253 for biometric information authentication satisfies a designated condition, the processor 220 may control the display driving circuit 230 to output light using at least some pixels corresponding to at least some area (e.g., biometric information recognition area) among a plurality of pixels included in the display 210, and may control the biometric sensor module 255 to acquire biometric information of the external object using the light.); controlling an optical sensor included in pixels included in the touch region to operate (para [0069] an embodiment, the biometric sensor module 255 may include an optical fingerprint sensor. The biometric sensor module 255 may use the light source of the display 210 or may include a separate light source. The biometric sensor module 255 may include an image sensor that irradiates a user's finger with light generated from a light source, receives the light reflected from the user's fingerprint, and outputs a fingerprint image.), during multiple frame times (para [0070] the biometric sensor module 255 may acquire the entire fingerprint image by continuously capturing and combining fingerprint images of fingers moving across the surface of the display 210); receiving a second signal that the optical sensor has generated based on light reflected from a fingerprint (para [0069] According to an embodiment, the biometric sensor module 255 may include an optical fingerprint sensor. The biometric sensor module 255 may use the light source of the display 210 or may include a separate light source. The biometric sensor module 255 may include an image sensor that irradiates a user's finger with light generated from a light source, receives the light reflected from the user's fingerprint, and outputs a fingerprint image.); and identifying the fingerprint based on the second signal and fingerprint data received from a memory (para [0260] In an embodiment, the first processor may compare the received biometric information with biometric information previously stored in a memory (e.g., memory 130) prior to receiving the biometric information. The first processor may determine whether authentication is successful, based on the comparison result.).

Seo fails to teach controlling at least some optical sensors arranged at regular intervals among optical sensors; controlling all optical sensors included in the touch region among the optical sensors to operate, during multiple frame times; controlling subpixels included in a second pixel included in a region that is not the touch region to operate according to an image data received from outside; generating a digital signal by receiving a second signal that the all of the optical sensors included in the touch region has generated based on light reflected from a fingerprint and by performing an analog-digital conversion; as claimed.

Kao teaches a driving method of optical touch device comprising: controlling at least some optical sensors arranged at regular intervals among optical sensors (para [0041] Referring to FIG. 5 together, when the optical touch device 100 is in the sleep mode, the light-emitting element 120a of the light-emitting elements 120 that present the sleep mode is enabled (Step 510), such that the light-emitting element 120a emits light onto the touch area 102 (Step 520). In addition, the image sensor 110a of the image sensors 110 that present the sleep mode is enabled (Step 510), such that the image sensor 110a detects the indication object 300 on the touch area 102 according to the light emitted by the corresponding light-emitting element 120a (Step 520), so as to determine whether an indication object 300 exists on the touch area 102. Herein, the light-emitting element 120a and the image sensor 110a corresponding to each other may operate synchronously, that is, be enabled at the same time; Fig 5; step 510); controlling all optical sensors included in the touch region among the optical sensors to operate, during multiple frame times (para [0042] When the image sensor 110a detects that the indication object 300 exists on the touch area 102, the image sensor 110a sends a signal to notify the processing unit 130 (Step 530), such that the processing unit 130 responds to the signal and wakes up the entire optical touch device, such as, the image sensor 110 that still presents the sleep mode, the light-emitting elements 120, and other components (Step 532). When the optical touch device 100 is in the sleep mode, the signal sent by the image sensor 110a may exclude coordinate information of the indication object 300. Para [0044] Referring to FIG. 6, in Step 510, the image sensor 110a may be enabled periodically (Step 512), such that the image sensor 110a detects the indication object 300 with a first frequency (Step 520). The first frequency is lower than a detection frequency when the image sensor 110a is in the normal operation mode. For example, when the optical touch device 100 is in the normal operation mode, the detection frequency of the image sensor may be 240 frames per second; and when the optical touch device is in the sleep mode, the first frequency is much lower than 240 frames per second, for example, the image sensor detects one or two frames every second.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Seo with different modes in which optical sensors are activated/controlled as taught by Kao, because this will reduce the current consumption when the optical device is in the sleep mode, thus providing power saving feature.

Seo and Kao fails to teach, controlling subpixels included in a second pixel included in a region that is not the touch region to operate according to an image data received from outside; generating a digital signal by receiving a second signal that the all of the optical sensors included in the touch region has generated based on light reflected from a fingerprint and by performing an analog-digital conversion; as claimed.

Cho teaches a driving method of a fingerprint identification display, comprising controlling subpixels included in a second pixel included in a region that is not the touch region to operate according to an image data received from outside (para [0083] In this regard, the electronic device 100 may be equipped with a function of automatically adjusting the brightness of the screen of the display 120 according to the intensity of illumination of the surrounding area. For example, the electronic device 100 may be equipped with a brightness adjusting function of adjusting the screen of the display 120 to be brighter when detecting a high intensity of illumination in the surrounding area and adjusting the screen of the display 120 to be darker when detecting a low intensity of illumination in the surrounding area. When the intensity of illumination of the surrounding area of the electronic device 100 exceeds a specific thread range, the processor 140 and/or 150 may increase or decrease the gradation value for at least a partial area of the second area 129a to a specific value such that the gradation value corresponds to the bright adjusting function. Para [0085] In various embodiments, the high-brightness light emission control of the biometric information sensing area (or the first area 127a) using the above-mentioned display attribute may be performed based on situation information related to an operation environment of the electronic device 100.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Seo and Kao with the teachings of Cho, because this will be avoiding screen burn-in, or prevention of deterioration of the biometric information sensing area, thereby extending the life of the device.

Seo, Kao and Cho fails to teach generating a digital signal by receiving a second signal that the optical sensor has generated based on light reflected from a fingerprint and by performing an analog-digital conversion; as claimed.
Lee teaches a driving method of a fingerprint identification device comprising: generating a digital signal by receiving a second signal that the optical sensor has generated based on light reflected from a fingerprint and by performing an analog-digital conversion (para [0017] Herein, the controller may be configured to detect a first biometric image by controlling the flexible surface light source and identify a user by comparing the detected first biometric image to a second biometric image previously saved to a memory. para [0124] The sensing timing determines whether the receiver 1109 can obtain a biometric image with predetermined frames per second. An analogue-digital converter (ADC) provided to an ROIC (readout IC) 1121 generates unprocessed data by digitalizing the user's scanned vein image. The generated unprocessed data is transmitted to an image processing unit 1113.), and identifying the fingerprint based on the digital signal and fingerprint data received from the memory (para [0124] The image processing unit 1113 generates processed data through a data post-processing such as image quality enhancement, image processing and the like and then transmits the processed data to a biometric authentication processing unit 1115. The biometric authentication processing unit 1115 saves the processed data to a memory (not shown) or performs a user authentication function by comparing the processed data to a stored biometric image.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Seo, Kao and Cho with the teachings of Lee, because this will provide benefit of the device that can be downsized and the user authentication can be performed quickly and conveniently.

Regarding claim 10, Seo teaches the driving method of a fingerprint identification display of claim 9, wherein the information which has been received from a touch panel and is about a position touched on the display panel by the user (para [0063] The touch sensor module 251 may detect a touch input or a hovering input for a specific position by measuring a change in a signal (e.g., voltage, quantity of light, resistance, or charge amount) for the specific position of the display 210 and provide information (e.g., position, area, pressure, or time) about the detected touch input or hovering input to the processor 220. para [0106] In an embodiment, the display 360 may include a touch panel disposed between the cover 361 and the display panel. The display 360 may output a home screen or an application screen. The display 360 may detect a touch input on the home screen or the application screen.).

Regarding claim 11, Seo teaches the driving method of a fingerprint identification display, further comprising: determines whether the user has touched the pixel by comparing the signal received from the optical sensor with a reference data (para [0063] The touch sensor module 251 may detect a touch input or a hovering input for a specific position by measuring a change in a signal (e.g., voltage, quantity of light, resistance, or charge amount) for the specific position of the display 210 and provide information (e.g., position, area, pressure, or time) about the detected touch input or hovering input to the processor 220.), and obtaining, when it is determined that the user has touched the pixel, the information on the position touched on the display panel by the user based on the position of the pixel on the display panel (para [0078] when the intensity of the touch input corresponding to the touch input of an external object satisfies a designated condition, the processor 220 may transmit to the display driving circuit 230 at least one of an instruction for turning on at least some pixels corresponding to the at least some area among the plurality of pixels included in the display 210, or an instruction for instructing to acquire biometric information (e.g., fingerprint image) of the external object in at least some area (e.g., biometric information recognition area) of the display 210 to the biometric sensor module 255. Para [0083] - para [0085]).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Remarks on pages 7-8 regarding claim 1 are directed towards amended claim limitations which were not presented earlier, in the manner they are now. This changes the scope of the claims. Treating the amended claim limitations on the merits and upon conducting updated search, newly relied upon prior art Kao teaches the amended claim limitations, in combination with all other claim limitations. Thus remarks regarding claim 1 on page 7-8 are not persuasive. Further remarks on page 8 regarding claim 9 are not persuasive for the same reasons as provided for claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623